Lewis, J.
1. Where a defendant has been found guilty of stabbing, on an indictment charging him with the offense of assault with intent to murder, an omission of the judge to give in charge to the jury the law of voluntary manslaughter, even if applicable to the case, is not sufficient ground for a new trial.
2. Sayings of the defendant, after the commission of the alleged crime and constituting no part of the res gestee, are not admissible in evidence in his behalf.
3. The charge of the court fairly and fully covered the issues involved, and the verdict is amply supported by the testimony.

Judgment affirmed.


All the Justices concurring.